Citation Nr: 0736207	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-20 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected residuals of a compression 
fracture at T7-8.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected eczema.  

3.  Entitlement to an effective date prior to May 27, 2004, 
for the award of service connection for eczema and residuals 
of a compression fracture at T7-8.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to August 
1987 and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and March 2005 rating 
decisions of the RO.  The RO, in pertinent part, awarded 
service connection for eczema with an evaluation of 30 
percent effective on May 27, 2004.  The RO also awarded 
service connection for residuals of a compression fracture at 
T7-8 with a 10 percent evaluation effective on May 27, 2004.

In the veteran's June 2005 Substantive Appeal, he requested a 
Board hearing in Washington, D.C.   The hearing was scheduled 
for September 2007.  Notification of the hearing was mailed 
to the address of record.  It was not returned as 
undeliverable and regularity of the mail is presumed.  The 
veteran failed to appear for the hearing.  As such, his 
hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).  

In an August 2005 rating decision, the RO denied a claim of 
service connection for emotional condition, dysthymic 
symptoms and a psychiatric condition.  The Board finds that 
the veteran filed a timely Notice of Disagreement (NOD) in 
September 2005.  A Statement of the Case (SOC) was not 
issued.  

Therefore, the Board must remand the claim, pending the 
issuance of an SOC to the veteran and receipt of his timely 
appeal in response thereto.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  The claim is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The service-connected eczema disability picture is not 
shown to have covered more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected or required 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

3.  The service-connected residuals of a compression fracture 
at T7-8 disability picture is not shown have been manifested 
by documented findings of ankylosis nor an actual restriction 
of forward flexion of the cervical spine to less than 15 
degrees due to the service-connected disability.  

4.  The veteran did not file his claim of service connection 
for skin and back disorders within one year of discharge from 
either period of service.  

5.  The RO received the veteran's Application for 
Compensation or Pension on May 27, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected eczema have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7806 (2007).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for the service-connected residuals 
of a compression fracture at T7-8 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2007).  

3.  An effective date, prior to May 27, 2004, the date of 
claim, for the grant of service connection for eczema and 
residuals of a compression fracture at T7-8, is not 
assignable.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.109, 3.159, 3.400 (2007); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection for eczema and residuals of compression fracture 
at T7-8.  

In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in September 2004 before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in February 
2007 and June 2007.  The claims were readjudicated in a 
February 2007 supplemental statement of the case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  

Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  


I. Increased Rating Claims

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2006).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 Vet. App. at 
206.  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records; 
reports of VA examination; and private medical records.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  


Eczema

Historically, service connection was awarded for eczema in a 
January 2005 rating decision.  The RO assigned a 30 percent 
evaluation effective May 27, 2004.  

The veteran is appealing the original assignment of the 30 
percent rating following the award of service connection.  As 
such, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The veteran contends that he is entitled to a higher initial 
evaluation due to such symptoms as rashes all over his body, 
constant itching and irritation of the skin, sleeplessness, 
and embarrassment due to scarring.

The veteran's eczema is currently rated as 30 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806.  
Under this code section, a 30 percent rating is assigned for 
eczema or dermatitis covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. § 4.118.  

A 60 percent rating is assigned for eczema or dermatitis 
covering more than 40 percent of the entire body or more than 
40 percent of exposed areas affected or constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.   Id.  

Having carefully considered the veteran's claim in light of 
the evidence of record and applicable law, the Board finds 
the service-connected eczema does not meet the criteria for a 
rating higher than the current 30 percent.  38 C.F.R. § 4.7.  

In this regard, private medical records from Dr. L and Dr. 
AIW show the veteran was treated for eczema of the face and 
neck in March 2001, October 2001, and October 2003.  
Thickened plaques were found mostly on the upper and lower 
extremities.  Thinner plaques were noted on the forehead, 
neck, and torso.  He was variously prescribed Protopic .1%, 
Aclovate, and Triamcinolone .1% ointments to be applied 
topically to the affected areas twice daily.  

Upon VA general medical examination in November 2004, the 
veteran's skin showed multiple hyperpigmented distinct 
circular lesions ranging in size from approximately 1.5 
centimeters to approximately 2 centimeters.  The examiner 
noted the veteran used hydrocortisone cream 2.5% and 
hydroquinone ointment 4.4%.  

The lesions occupied approximately 20% surface area of the 
back.  Over the arms and elbows, the lesions and 
hyperpigmentation occupied approximately 30% of both arms.  
Lesions were also present on the anterior thigh and anterior 
leg, which occupied approximately 10% surface area.  

The lesions occupied approximately 30% total body surface 
area.  The hyperpigmented lesions were non tender, non-
adherent to the underlying skin, non-atrophic, not shiny, and 
caused no deformity to the underlying skin or disfigurement.  

VA outpatient treatment records dated between 2004 and 2005 
show the veteran was treated for complaints of itching and 
blotchy skin.  He was prescribed the following medications: 
camphor to be applied topically twice daily as needed to the 
rash for itch; clobetsol propionate .05% to be applied 
topically twice daily as need to the itchy rash; 
hydrocortisone 2.5% cream to be applied topically twice daily 
as needed to the rash on the face; and hydroquinone 4% cream 
to be applied topically twice daily to dark spots.  

In May 2004, there were mildly erythematous patches on the 
right cheek and inferior forehead.  The upper extremities had 
multiple hyperpigmented patches.  The right exterior elbow 
had hyperpigmented firm papules.  There were erythematous 
vesicular patches on the finger webs.  The chest and abdomen 
were essentially clear.  The legs had only a few pigmented 
patches.  Hydrocortisone cream 2.5% was prescribed as needed.  
In November 2005 the veteran's eczema was stable.  

Upon VA examination in September 2006, the examiner noted the 
veteran used Lidez .05% ointment twice a day to the bilateral 
arms and thighs, as well as hydrocortisone 2.5% cream to the 
face twice a day.  He denied any side effects from the 
medications.  

The scalp and lips were clear.  There were some 
hyperpigmented patches in the central forehead. The lids were 
clear, as was the chest and upper back.  There were extensive 
thick hyperpigmented plaques around the elbows and dorsal and 
palmar aspects of the hands.  There were hyperpigmented 
plaques present over the dorsal forearms.  The anterior 
thighs had thick hyperpigmented plaques throughout.  

The total body surface area involved by the eczema was 
approximately 20%. The total exposed body surface area 
involved was less than 5%.

An initial evaluation in excess of 30 percent is not for 
application in this case.  As delineated above, the objective 
evidence does not show eczema covering more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected.  

While the veteran has been prescribed and uses hydrocortisone 
2.5% twice daily, it is a topical anti-inflammatory cream.  
The September 2006 VA examiner noted that hydroxyzine 25 
milligrams was prescribed, but on an as needed basis only.  
Thus, there is no evidence of constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required.  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the appellant of a higher disability 
rating.  The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

There is no indication of record that the veteran's eczema is 
productive of disfigurement of the head, face, or neck or 
deep scars that cause limited motion. 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801.  

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than the 30 percent rating for eczema noted above.  See 
Fenderson, 12 Vet. App. at 126.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


Compression Fracture T7-8

Historically, service connection was awarded for residuals of 
a compression fracture at T7-8 in a March 2005 rating 
decision.  The RO assigned a 10 percent evaluation effective 
on May 27, 2004.  

The veteran is appealing the original assignment of the 10 
percent rating following the award of service connection.  As 
such, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 126. 

In a February 2007 rating decision, the RO awarded an 
increased 20 percent evaluation retroactive to May 27, 2004, 
for the residuals of a compression fracture at T7-8.  The 
veteran has not withdrawn his increased rating claim and as 
such, it remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993) (noting that, in a claim for an increased 
disability rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded).  

The veteran contends that he is entitled to a higher initial 
evaluation due to such symptoms as constant pain, limited 
motion, difficulty bending, an inability to stand or sit for 
more than an hour, and weight restrictions on lifting.  
Having carefully considered the veteran's claim in light of 
the evidence of record and applicable law, the Board finds 
the veteran's compression fracture does not meet the criteria 
for a rating than the current 20 percent.  38 C.F.R. § 4.7.  

At the outset, the Board notes the February 2007 rating 
decision indicates that the 20 percent rating was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, 
there has been no objective evidence of intervertebral disc 
syndrome with incapacitating episodes in the instant case.  

The veteran's compression fracture is more appropriately 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242, General Rating Formula for 
Disease and Injuries of the Spine.  Under these code 
sections, a 20 percent evaluation is warranted where there is 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or a combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 
percent evaluation requires forward flexion of the cervical 
spine 15 degrees or less, or favorable ankylosis of the 
entire cervical spine; and a 40 percent evaluation, requires 
evidence of unfavorable ankylosis of the entire cervical 
spine or forward flexion of the thoracolumbar spine to 
30 degrees or less.  38 C.F.R. § 4.71a.  

A 50 percent evaluation is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  Id.  A 100 percent is 
assigned for unfavorable ankylosis of the entire spine.  Id.  
 
In this regard, upon VA examination in October 2004, the 
veteran reported daily pain.  He denied radiation of pain 
down the legs.  He further denied problems with repetitive 
use, flare-ups and interference in his daily activities.  He 
did indicate that sitting for long periods of time increased 
pain.  

Physical examination showed deep tendon reflexes were even at 
2/4 throughout.  Motor strength was 5/5 at the lower 
extremities distally and proximally.  Sensation was grossly 
intact to light touch.  There was no cellulitis, deformities, 
pain on palpation, or pain to percussion of the lumbosacral 
spine.  

The veteran was able to flex to 90 degrees, extend to 30 
degrees, side bend bilaterally to 30 degrees, and rotate 
bilaterally to 30 degrees.  There was some pain at the end of 
range of motion.  

VA outpatient treatment records dated in February 2005 show 
the veteran had full range of motion of the upper and lower 
extremities.  He denied weakness and musculoskeletal pain.  

In May 2006, the veteran did complain of low back pain. There 
was no edema.  He had full range of motion of the upper and 
lower extremities.  Sensation was intact.  

Upon VA examination in January 2007, the veteran complained 
of daily pain.  He denied radiation, numbness, weakness, or 
erectile dysfunction.  He indicated he wore a brace.  He 
denied physician directed bed rest.  He reported flare-ups 
approximately three times a month.  There was some tenderness 
and spasm in the upper lumbar and lower thoracic region.  

The veteran had right lateral bending to 20 degrees with 
pain, left lateral bending to 30 degrees, extension and 
flexion both to 35 degrees with pain, right rotation to 30 
degrees with pain, and left rotation to 80 degrees.  There 
was no diminution with repetitive testing.  There was normal 
sensation in the lower extremities and no evidence of 
atrophy.  

An initial evaluation in excess of 20 percent is not for 
application in this case.  As delineated above, the objective 
evidence does not show forward flexion of the cervical spine 
15 degrees or less, or favorable ankylosis of the entire 
cervical spine.  

The Board has considered functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness; however, there is no evidence that the pain causes 
additional functional loss on repetitive use not contemplated 
by the currently assigned rating for the service-connected 
disability.  

Hence, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) do 
not provide a basis for an increased evaluation.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

There was no evidence of any associated documented neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment.  Thus, a separate rating is not warranted 
for neurological impairment.  38 C.F.R. § 4.71a, Note 1 
(2007).  

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than the 20 percent rating for residuals of a compression 
fracture at T7-8 noted above.  See Fenderson, 12 Vet. App. at 
126.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.  


Extraschedular Evaluation

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be so unusual or exceptional as to warrant referral of his 
case to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not required frequent inpatient care, nor 
have they by themselves markedly interfered with employment.  
The assigned ratings adequately compensate the veteran for 
the nature and extent of severity of his eczema and residuals 
of a compression fracture at T7-8.  Thus, having reviewed the 
record with the provisions of section 3.321(b)(1) in mind, 
the Board finds no basis for further action on this matter.  


II. Earlier Effective Date

The veteran has contended that he is entitled to an earlier 
effective date for the grant of service connection for eczema 
and residuals of a compression fracture at T7-8.  
Specifically, he contends that the grant of service 
connection should be pro-rated one year because the 
conditions occurred prior to the date of claim.  

The Board has thoroughly reviewed the claims file and 
concludes that in light of the evidence of record and 
procedural history, the veteran's claim for an effective 
date, prior to May 27, 2004, for a grant of service 
connection for eczema and residuals of a compression fracture 
at T7-8 must be denied.  

While the veteran has argued that the effective date for the 
grant of service connection should be as early as 2003, the 
date is inconsistent with rules and regulations implemented 
by Congress concerning effective dates for award of 
compensation.  

The veteran was discharged from active duty service in August 
1987 and again in May 1991.  The RO received his VA Form 21-
526, Application for Compensation or Pension, on May 27, 
2004.  

Disability compensation is awarded for direct service 
connection, when an original claim is filed the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2).  

In the instant case, the veteran did not file his claim until 
2004, some 13 years after his most recent discharge from 
service, and clearly outside the one-year time frame 
following separation from service.  

Therefore, the veteran does not satisfy the threshold legal 
eligibility requirements for an earlier effective date sought 
in this appeal.  In cases such as this, where the law is 
dispositive, the claims should be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

An initial evaluation in excess of 20 percent for the 
service-connected residuals of a compression fracture at T7-8 
is denied.  

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected eczema is denied.  

An effective date prior to May 27, 2004, for the award of 
service connection for eczema and residuals of a compression 
fracture at T7-8 is denied.  



REMAND

As noted in the Introduction, the RO denied a claim of 
entitlement to service connection for emotional condition, 
dysthymic symptoms, and a psychiatric condition in an August 
2005 rating decision.  In a September 2005 Statement of 
Accredited Representative in Appealed Case in lieu of VA Form 
646, the veteran continued to maintain that service 
connection was warranted for a psychiatric condition as 
secondary to the service connected eczema.  

The Board has construed this statement as a timely NOD.  See 
38 C.F.R. § 20.302(a).  An SOC was not issued.  

Since there has been an initial RO adjudication of the claim 
and an NOD as to the denial, the veteran is entitled to an 
SOC, and the current lack of an SOC with respect to the claim 
is a procedural defect requiring remand.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2004); see also 
Manlincon v. West, 
12 Vet. App. 238 (1999). 

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

The RO must provide the veteran an SOC 
with respect to his claim of entitlement 
to service connection for emotional 
condition, dysthymic symptoms, and a 
psychiatric condition.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b). If a timely 
Substantive Appeal is not filed, the 
claim should not be certified to the 
Board.  If a Substantive Appeal is filed, 
the RO should undertake all indicated 
development.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


